Case 0:20-cv-61476-RAR Document 1-3 Entered on FLSD Docket 07/22/2020 Page 1 of 1
                                              Exhibit A
                                       Statement of Claim
                                     Plaintiff Michael Maggio

Unpaid Overtime Wages
                            Average            FLSA        FLSA               Total
                                    Average                                                  Total
                            Weekly           Equivalent Equivalent           Unpaid
      Period¹        Weeks¹         Weekly                                                Liquidated
                             Hours             Hourly    Overtime           Overtime
                                      Pay¹                                                Damages¹
                            Worked¹            Rate¹    Hourly Rate¹        Wages¹
 2/17/20 - 5/15/20    12.71   61    $ 900.00 $   14.75 $       22.13       $ 1,969.67    $   1,969.67
                                                                           $ 1,969.67    $   1,969.67

                                                        Total Unpaid Overtime Wages¹ = $     1,969.67
                                                           Total Liquidated Damages¹ = $     1,969.67
                                                                               Total¹ = $    3,939.34




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered
through the discovery process.
